DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statements of 01/03/2020 and 11/30/2021 have been received and reviewed.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 7, “a first protruding portion” and line 7-8, “a second protruding portion” should be “the first protruding portion” and “the second protruding portion” respectively. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, it is unclear what is meant by the term “adsorbs”. Per Merriam Webster definitions, adsorption is “the adhesion in an extremely thin layer of molecules (as 
Regarding claims 1-4, 10, and 13, the use of “the telescopic rod” renders the claims indefinite as the rod is not telescopic. The Applicant has called the reference 32 as a telescopic rod. 32 does not function as a telescopic rod. A telescopic rod is collapsible on itself and is used for adjustment of length. Examiner suggests renaming the telescopic rod to a more appropriate name. The claims will be interpreted as best understood.
Claims 5-9 and 11-12 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080303675 to Hogan.
Regarding claim 1, Hogan discloses:

Regarding claim 2, Hogan discloses:
The magnetic locking mechanism of claim 1, wherein: the locking member further comprises a fixing portion (104,108) and a resilient member (1202); the fixing portion is arranged on the second housing (104 abuts 114, see fig 6); the resilient member is received in the fixing portion (1202 abuts 108, see fig 9A);  Page 13 of 18the telescopic rod is partially received in the fixing portion (106 is received in the bottom portion of 104); and the resilient member is arranged on the telescopic rod (see fig 9A).
Regarding claim 3, Hogan discloses:
The magnetic locking mechanism of claim 2, wherein: the telescopic rod comprises a first end (end near 104) and a second end opposite the first end (112); and 5a diameter of the telescopic rod increases from the first end to the second end (see fig 4).
Regarding claim 12, Hogan discloses:

Regarding claim 13, Hogan discloses:
The magnetic locking mechanism of claim 2, wherein: two ends of the resilient member (1209S and 1213S, see fig 9I) are respectively embedded on the fixing portion (fig 22, 1213S is embedded in 108) and the telescopic rod (fig 21, 1209S and 112 are embedded together). Note: embedded is define as “fixed firmly and deeply in a surrounding mass” as per google definitions. The ends 1209S and 1213S are fixed firmly and deeply to 108 and 112 in figures 21 and 22

Allowable Subject Matter
Claims 5-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to be rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675